internal_revenue_service department of too uniform issue list washington dc attn legend state a system s participating employer employers plan y resolution r form p statute t person to contact telephone number refer reply to date t ep ra t2 apr this letter is in reply to a request for a letter date february ruling dated february submissions of september made on your behalf concerning the federal tax treatment of certain contributions made to plan y under of the internal_revenue_code code sec_414 as supplemented by date march and date the following facts and representations have been submitted is system s a retirement and benefit system created by the laws of state a for the purpose of providing retirement annuities and other_benefits for employees of participating employers since system s has maintained a defined_benefit_plan qualified under sec_401 of the code plan y received its recent determination_letter on april effective in participating in the defined_benefit_plan eligible employees may elect to participate in plan y contribution plan is also an employer of employees who are participants in plan y plan y system s in accordance with the provisions of statute t is administered by the board_of trustees of to be maintained by system s system s as an alternative to a defined all participants in plan y are required to contribute a specified percentage of their compensation to plan y under the provisions of statute t required employee contributions under the defined_benefit_plan of system s or the defined_contribution_plan plan y shall be made as an employer pick-up under sec_414 statute t also provides that any employee participating in the defined_benefit_plan prior to electing to participate in plan y shall continue to have the employer pick up the required contributions because plan y was a spin-off from the defined_benefit_plan utilized under the defined_benefit_plan are now being used under plan y the same pick-up procedures of the code 200i27049 with respect to the required employee contributions statute t provides that each employer is required to pick up the employee contributions of a plan y participant and those contributions are to be treated as employer contributions the employer may pick up the contributions by a reduction in the participant's salary by an offset of future salary increases or by a combination of both statute t further provides that in no event shall a plan y participant have an option of receiving the picked-up amounts in cash under the provisions of statute t employees of for the purpose of restoring participating employers may make contributions to plan y for the purpose of obtaining additional service_credit under two circumstances prior service with a participating employer that was forfeited due to a refund of contributions past service and service_credit for periods of service not previously credited by plan y participant service with other state a public agencies military service or service for leaves of absence permissive service for the purpose of obtaining additional such as prior service before becoming a provisions of statute t permit an employee leaving the service of a participating employer the opportunity to obtain a refund of contributions made during the course of that employee's employment the refund shall include employee contributions and interest thereon and shall also include employer contributions and interest thereon credited to the individual's account if the employee is vested in employer contributions when he or she terminates employment if a former employee returns to work for a participating employer that entitles the employee to again become a member of system s option after remaining in eligible service for a 2-year period of reinstating the past_service_credit that was forfeited upon obtaining the refund to reinstate the past ‘service credit the employee must repay the full amount that was refunded without interest the election to reinstate past service credits must be made at a time prior to the date of the employee's retirement under present procedures the contributions must be paid directly to system s and must be paid in a lump sum as with the election to purchase past service credits an employee who elects to then that employee has the pal a purchase permissive service credits must currently make payment directly to system s on a lump sum basis the service_credit may be purchased in increments of one year if more than one year_of_service is available to purchase statute t was amended in to permit participating employers to pick up the contributions required to be made by employees who wish to purchase service_credit under statute t an employee may elect to have a participating employer pick up the contributions required to purchase service credits and the election to have these contributions picked up is irrevocable system s proposes to implement a program under which an employee who participates in plan y will have several options concerning the method under which contributions could be made when the employee elects to purchase service credits whether by repaying the amount of a prior refund without interest in order to reinstate past service credits or by making the contributions required to purchase permissive service credits under the proposed program an employee will have the to irrevocably make the contributions to make the contributions on a lump option to elect sum after-tax basis to make the contributions as a lump sum pre-tax contribution from an eligible rollover_contribution or on an installment basis by pre-tax payroll deductions if the employee elects to make the contributions by payroll deduction the repayment period must be for a period of one also have to be scheduled so that the contributions for purchase of service credits will be completed prior to the employee's retirement if the employee elects to make the contributions for the purchase of service credits by irrevocable pre-tax payroll will be withheld by the employer and forwarded to plan y as picked-up contributions under sec_414 code four or five years and the payments will deduction the contributions two three of the by your authorized representative's letter of march it was clarified that in an effort to provide a full description of the program for purchasing service_credit system s has described the three methods above including rollover_contributions that may be used for such purposes however it has been represented that system s is not requesting a ruling that a rollover_contribution p17 - - is eligible for pick up treatment under sec_414 h of the code when used to reinstate past_service_credit or purchase permissive_service_credit if the employee elects the irrevocable payroll deduction program then plan y will refuse any direct payments from the employee for the purchase of the service credits that were being paid for by irrevocable payroll deduction also the employee could not change the amount or length of time over which the irrevocable payroll deduction will occur however if the employer changes the employee's payroll frequency the number and amount of each payroll deduction will automatically be adjusted without any_action on the employee's part for the balance of the elected repayment period in the case of the death of an employee payments for the purchase of service credits will stop and partial service_credit will be granted rounded down to the next quarter-year increment based upon the contributions made to the date of death contributions in excess of the amount needed to provide a quarter-year of service_credit will be paid to the employee's beneficiary or estate if irrevocable payroll deductions cease due to termination of employment or the disability of the employee the employee will have a 60-day period in which to make an after- tax lump sum payment to pay for the balance of the contributions required to obtain the service credits which the employee intended to purchase or after-tax lump sum payment is made by the employee then partial service_credit will be granted rounded down to the next quarter-year increment based upon the contributions made to the date payments ceased with any excess_contributions refunded to the employee if no employees will be permitted to make separate payroll deduction authorizations to purchase service_credit relating to different types of service or different periods of time however any subsequent irrevocable payroll deduction authorizations will not alter amend or revoke the amount of picked up contributions to be made to plan y under any irrevocable elections then in effect a participating employer will be required to adopt resolution r authorizing the employer to participate in the pick-up program this resolution shall designate such ty a payroll deductions as are made pursuant to a binding irrevocable payroll deduction authorization between an employee and respective employer to have such amounts picked up such employer with the employee having no option of receiving such picked up amounts contributed to plan y as being picked up by such employer and paid_by the payroll deduction authorization form form p will state the type of service and the period_of_service which the employee intends to purchase the dollar amount and the period of time over which payroll deductions will take place that the employee understands that the payroll deduction authorization is binding and irrevocable that the employee has no option to subsequently choose to receive those amounts directly instead of having them paid to plan y that payments are to be made by the employer only and that plan y will not accept payments from the employee with respect to the purchase of the service_credit to which the election relates and that the agreement shall remain in effect until either the payroll deductions are completed or the payroll deductions can no longer be made due to the employee's death disability or termination of employment based on the above facts and representations your authorized representative has requested the following rulings that mandatory employee contribution amounts picked up by participating employers even though designated as employee contributions for state law purposes will be treated as employer contributions pursuant to sec_414 of the code that such mandatory amounts picked up by system sdollar_figure on behalf of employees of system s and contributed to plan will be excluded from the gross_income of the employees and will not be included in their gross_income until distributed to such employees that the mandatory amounts so picked up by system s on behalf of employees of system sdollar_figure and contributed to plan y will not constitute wages under sec_3401 of the code from which federal_income_tax must be withheld in the tax_year in which such amounts are contributed 200i2704y that after a participating employer has adopted resolution r and the employee has executed the irrevocable payroll deduction authorization form p contributions made to plan y for the purpose of an employee's purchase of service_credit regardless of whether such service_credit is for past service or permissive service will be treated as contributions picked up by the participating employer within the meaning of sec_414 will be treated as employer contributions for federal_income_tax purposes of the code and that changes to the amount or number of payments under an irrevocable payroll deduction authorization due to changes in the employer's payroll frequency will not cause the contributions to cease to qualify as contributions picked up by a participating employer within the meaning of sec_414 qualify as employer contributions for federal_income_tax purposes of the code nor cease to that for purposes of the application of section of the code death disability or termination of h employment are permissible reasons for the termination of the irrevocable election to make the contributions by payroll deduction that for purposes of employees of system s who are participants in plan y pursuant to irrevocable payroll deduction elections will not constitute wages under sec_3401 of the code from which federal_income_tax must be withheld in the tax_year in which they are contributed the picked-up contributions that the contributions relating to the reinstatement of past service whether after-tax or picked- up y pursuant to sec_415 are not subject_to code sec_415 when made to plan of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing where the contributions of employing units are designated be treated as employer contributions pile a as employee contributions the contributions so picked up shall be treated as employer contributions revrul_77_462 c b addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 h of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 a of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees' salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district's picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 provide guidance as to whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan the employer the employee in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification must be completed before the period to which such contributions relate in this case plan y is a governmental_plan as described in sec_414 of the code under statute t each participating employer is required to pick up within the meaning of sec_414 h employee contributions of employees who participate in plan of the code the mandatory e and the contributions so picked up shall be treated as y employer contributions for federal_income_tax purposes the employer may pick up these contributions by a reduction in the participant's salary by an offset against a future salary increase or by a combination of both in accordance with the provisions of statute t and if an a participating employer will pick up certain resolution r employee contributions and pay them to plan y employee of a participating employer elects to reinstate past_service_credit or purchase permissive_service_credit and agrees to do so by payroll deduction the participating employer will pick up contributions that the employee is required to pay for the purchase of service_credit further in accordance with the provisions of form p purchase service_credit by payroll deduction under the pick-up arrangement with such participating employer is irrevocable and cannot be changed by the employee prior to termination of employment disability or purchase of all of the service_credit set forth on form p the election of the employee to ie assume and pay the the provisions of resolution r in conjunction with statute t meet the requirements of revrul_81_35 and revrul_81_36 thus employer from employees' compensation and contributed to plan y for the purchase of service_credit will qualify as picked-up contributions within the meaning of sec_414 h the amounts deducted by a participating of the code accordingly based on the above facts and representations we conclude that mandatory employee contribution amounts picked up by participating employers even though designated as employee contributions for state law purposes will be treated as employer contributions within the meaning of sec_414 h of the code such mandatory amounts picked up by system s on behalf of employees of system s and contributed to plan y will be excluded from the gross_income of the employees and will not be included in their gross_income until distributed to such employees the mandatory amounts so picked up by system dollar_figure on behalf of employees of system s and contributed to plan y ow aa will not constitute wages under sec_3401 of the code from which federal_income_tax must be withheld in the tax_year in which such amounts are contributed that after a participating employer has adopted resolution r and the employee has executed the irrevocable payroll deduction authorization form form p contributions made to plan y for the purpose of an employee's purchase of service_credit regardless of whether such service_credit is for past service or permissive service will be treated as contributions picked up by the participating employer within the meaning of sec_414 h of the code and will be treated as employer contributions for federal_income_tax purposes changes to the amount or number of payments under an irrevocable payroll deduction authorization due to changes in the employer's payroll frequency will not cause the contributions to cease to qualify as picked up by a participating employer within the meaning of sec_414 employer contributions for federal_income_tax purposes of the code nor cease to qualify as contributions for purposes of the application of section of the code death disability or termination of h employment are permissible reasons for the termination of the irrevocable election to make the contributions by payroll deduction for purposes of employees of system s who are participants in plan y pursuant to irrevocable payroll deduction elections will not constitute wages under sec_3401 of the code from which federal_income_tax must be withheld in the tax_year in which they are contributed the picked-up contributions with respect to ruling_request we notified your authorized representative in our letter dated date that the service was proposing to issue an adverse_ruling your authorized representative in his letter dated november issued as we had proposed requested that ruling_request be sec_415 k of the code provides that in the case of any repayment of contributions including interest thereon to the governmental_plan with respect to an amount pm previously refunded upon a forfeiture of service_credit under the plan or under another governmental_plan maintained by a state or a local_government employer within the same state any such repayment shall not be taken into account for purposes of this section sec_415 was added to the code by section the tra '97 b of the taxpayer_relief_act_of_1997 publaw_105_34 effective with respect to contributions made in plan years beginning after december legislative_history to section of tra '97 states that in the case of any repayment of contributions and earnings to a governmental_plan with respect to an amount previously refunded upon a forfeiture of service_credit under a plan or another plan maintained by a state_or_local_government employer within the same state any such repayment shall not be taken into account for purposes of code sec_415 and service_credit obtained as a result of the repayment shall not be considered permissive_service_credit h_r rep no cong sess thus we conclude that the special rule under sec_415 k of the code only applies to after-tax employee contributions that are paid into a state or local governmental_plan to reinstate previously forfeited service eredit accordingly with respect to ruling_request we conclude that the after-tax employee contributions made to reinstate past service not picked-up contributions are not subject_to code sec_415 when made to plan y within the meaning of code sec_415 under the irrevocable payroll deduction program to reinstate past_service_credit or to purchase permissive_service_credit the effective date for the commencement of any proposed pick up cannot be any earlier than the later of effective date of resolution r irrevocable payroll authorization form by both parties the adoption date of resolution r the date the form p is signed iii ii the i or these rulings are based on the assumption that plan y meets the requirements for qualification under sec_40l1 a contributions and distributions of the code at the time of the proposed these rulings do not address the option under the proposed pick-up program that allows a participant to reinstate past_service_credit or purchase permissive_service_credit by using the funds from an eligible rollover_contribution no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the contributions in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b no opinion is expressed as to whether of the code this letter_ruling is directed only to the taxpayer that requested it sec_6110 that it may not be used or cited by others as precedent of the code provides a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on ' file in this office sincerely yours fe flog dh foyee joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division ce
